PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/155,935
Filing Date: 10 Oct 2018
Appellant(s): Sloan, James, William



__________________
Thomas W. Ryan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 2015/0041481 A1) in view of Hamblin et al. (US 2007/0080200 A1) as set forth in the Final Rejection dated 07/31/2020.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 2015/0041481 A1) in view of Hamblin et al. (US 2007/0080200 A1) in view of Cameron (US 9,061,792 B1) in view of Wood (US 4,832,257) as set forth in the Final Rejection dated 07/31/2020.
(2) Response to Argument
Appellant traverses the applied combination of Dean (US 2015/0041481 A1) in view of Hamblin (US 2007/0080200 A1), arguing that the references to not expressly teach or imply the claimed invention, and arguing the Examiner has not presenting a convincing line of reasoning as to why the artisan would have found the claimed invention obvious.  Appellant argues that there is no motivation to combine these references.  Appellant argues the combination is based on impermissible hindsight.  The Examiner’s provided line of reasoning is that one of ordinary skill in the art would find it obvious to add gusset flaps to a carton for the purpose of creating leak resistance.  One of ordinary skill in the art understands this basic function of gusset flaps, 
Appellant argues one of ordinary skill would not find it obvious to modify a stackable shipping box, as taught by Dean, with a baking container, as taught by Hamblin.  The examiner understands this to be an argument against the combination on the basis that they are not analogous art.  Per MPEP 2144.01(a), "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  Hamblin shares the field of endeavor in that it teaches a paperboard blank, and leak resistance is generally considered desirable to deal with the known problems of leakage that exist in the entire packaging industry, not just baking applications.
	Appellant argues one of ordinary skill in the art would not modify the non-overlapping end wall flanges with the overlapping end wall flanges of Hamblin.  The examiner disagrees.  Such a modification would not adversely impact the operation of Dean.  Regarding the argument of ‘use a reduced amount of corrugated material’, the modification would result in a blank with the same outside dimensions, and would not result in a significant increase of material use.  As this feature is formed in a cut out area, it would result in less material waste.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.